Case 1:21-cv-00067-CMA-NYW Document 43 Filed 04/07/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 21-cv-00067-CMA-NYW

  RICHARD P KISSINGER,

         Plaintiff,

  v.

  CHASE MARTIN, and
  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

         Defendant.


                      ORDER GRANTING JOINT MOTION TO REMAND


         This matter is before the Court on Plaintiff Richard P. Kissinger and Defendants

  Chase Martin and State Farm Mutual Automobile Insurance Company’s (collectively,

  “the Parties”) Joint Motion to Remand. (Doc. # 40.) Therein, the Parties jointly move the

  Court to remand this case to the District Court for the City and County of Denver,

  Colorado, with each side to pay its own costs and attorneys’ fees related to this action,

  pursuant to the terms of the agreement between the Parties as outlined in the Joint

  Motion to Remand.

         The Court finds, pursuant to the Joint Motion to Remand and upon review of the

  case file, that Plaintiff and Defendant Martin are both citizens of the State of Colorado,

  and complete diversity is lacking at this time. Therefore, the Court lacks subject matter

  jurisdiction over this action, and it is must be remanded. See 28 U.S.C. § 1447(c) (“If at
Case 1:21-cv-00067-CMA-NYW Document 43 Filed 04/07/21 USDC Colorado Page 2 of 2




  any time before final judgment it appears that the district court lacks subject matter

  jurisdiction, the case shall be remanded.”).

         Accordingly, it is ORDERED as follows:

        The Parties’ Joint Motion to Remand (Doc. # 40) is GRANTED;

        Defendant Chase Martin’s Motion to Dismiss on the Basis of Fraudulent Joinder

         (Doc. # 25) is hereby WITHDRAWN pursuant to Defendant Chase Martin’s

         Notice of Withdrawal of Motion to Dismiss on the Basis of Fraudulent Joinder

         (Doc. # 41);

        Defendants’ Motion to Certify a Legal Question to the Colorado Supreme Court

         Under C.A.R. 21.1 (Doc. # 26) is hereby WITHDRAWN pursuant to Defendants’

         Notice of Withdrawal of Motion to Certify Legal Question to the Colorado

         Supreme Court Under C.A.R. 21.1 (Doc. # 42);

        Plaintiff’s Motion to Remand (Doc. # 27) is DENIED AS MOOT;

        This matter is hereby REMANDED to the District Court for the City and County of

         Denver, Colorado, where it was originally filed as Case No. 2020CV34106, with

         each side to pay its own costs and attorneys’ fees related to this action; and

        The Clerk of Court is directed to close this case.

         DATED: April 7, 2021

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge



                                                 2
